Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The drawings filed in the original submission would have been accepted UNLESS there is incorrection or noncompliant found, subsequently a request for correction will be issued to applicant. After the correction is received, examiner will verify the correction and make an acknowledgement in the first office action.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to a method performed by a server for transmitting an adaptive video in real time by using content-aware deep neural networks (DNNs). Each independent claim in combination of other claims, as a whole, identifies the uniquely distinct features of: training the content-aware DNNs by using the encoded video; generating a configuration file containing information on trained content-aware DNNs and information on the encoded video. The closest prior arts of Agrawal (US 20180341706 A1), Ye (US 20170264902 A1), and Sivaramalingam (US 20200077132 A1), disclose media streaming and video processing, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487